IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-41015
                          Conference Calendar



DAVID SALINAS,

                                           Petitioner-Appellant,

versus

UNITED STATES DEPARTMENT OF JUSTICE;
JOHN ASHCROFT, U.S. Attorney General;
BUREAU OF PRISONS; EARNEST V. CHANDLER, Warden,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-464
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Salinas, federal prisoner # 78674-079, filed a

petition for habeas corpus under 28 U.S.C. § 2241 in the Eastern

District of Texas, where he was incarcerated.    He argued that the

Government had breached his 1998 plea agreement.

     The district court correctly construed the petition as a

successive motion under 28 U.S.C. § 2255 because Salinas was

attacking the legality of his conviction and sentence rather than

the manner of execution of his sentence.    The district court also

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41015
                               -2-

correctly determined that Salinas’s case does not fit within the

“savings clause” of 28 U.S.C. § 2255 because the remedy under

§ 2255 is not “inadequate or ineffective.”     See 28 U.S.C. § 2255;

Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000); Solsona

v. Warden, F.C.I., 821 F.2d 1129, 1131-32 (5th Cir. 1987).     There

is no merit to Salinas’s argument that the “savings clause”

limitations are unconstitutional under the Suspension Clause,

U.S. Const. art. I, § 9, cl. 2.   See Reyes-Requena v. United

States, 243 F.3d 893, 901,n.19 (5th Cir. 2001).    The district

court for the Eastern District of Texas properly dismissed

Salinas’s motion for lack of jurisdiction because Salinas was

convicted in the Southern District of Texas.    United States v.

Weathersby, 958 F.2d 65, 66 (5th Cir. 1992) (motion under 28

U.S.C. § 2255 must be filed in district of conviction and

sentence).

     The judgment of the district court is AFFIRMED.